Title: To George Washington from Daniel Campbell, 28 June 1754
From: Campbell, Daniel
To: Washington, George



Dr Sir
Falmo. 28 June 1754

I was agreeably favour’d with yours of 31st March last & would have wrote you sooner but was prevented for want of a proper opporty; I have since had the pleasure of Seeing the Bearer Mr Splittdorff with the fruits of your Victory over the French, the Sight of whom gave me & your other friends such satisfaction as is only felt by those who have hearts full of Mutual affection & friendship. In this affair of the Skirmish the world hereabouts with whom I am conversant talks of you as I would have them, & I hope this is only a prelude to your further Conquests. I am very certain that you have grander & more beneficial Objects in view than sitting down to read & write Letters of no importance to the Publick, but if you knew what pleasure I receive by hearing of your Circumstances & welfare you would steall a little time, if it was no more than to say you are well &c., But I hope you are not so much pinch’d for time but that you can enter on particulars, which I would now do to you but nothing remarkable or worth your ear has happen’d here. The converted Brethren whom you justly Stile so, have answer’d that Character, & nothing reigns but peace & harmony of which I wish the Continuance; On the first Saturday of this month (Our Lodge Day) Coln. John Thorton was unanimously voted to the Chair, as was Dr Halkerston to the Senior Wardenship & Mr Wm McWilliams to the Junior, Mr James Strachan Treasurer & Mr Jas McKittrick Secretary. I intend (God Willing) Shortly for Scotland which I hope will not break our Correspondance for we can at least have an intercourse by letters yearly & I shall take care to write you from thence, as you may to me Via Falmouth. Your Mother &c.

whom I frequently see are well, very lately I had the honour to dance with her, when your health was not forgot, Mr Splittdorff waits on her this Evening for her commands to you. I sincerely thank you for the countenance you shew’d Angus McDonald on my Account. I have been lately surpris’d with a story that he was Shot for stricking one of his Officers, which I hope is false if not I pity his fate, & rather wish he had dyed as a Soldier in the field of Battle, If he is alive please desire him to write me under your Cover. I hear that there are 270 Men at Alexandria of New York & Carolina forces which are to Join you soon, This day Mr Innis (who I hear is to have the command in Room of Colnl Fry) passed through this town in his way to you, as did also two of the French deserters in their way to Williamsburgh, five more are Expected to Morrow. I expect you’ll embrace the first convenient opporty of writting me either by Winchester or Alexandria & if you have time be particular as to your own & the French Circumstances; Mr Alexr Wodrow & your Falmo. friends desire to be remembred to you. With such wishes as you would desire from the sincerest friend & Brother I am Dr Sr Your affectt & Hue Servt

Daniel Campbell


PS Make my Complts to Messrs Vanbraam, Stephens, Mercer & Stobo.

